DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 5003.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  “SHOPPING CART RETURN NOTIFICATION”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al [US 2019/0073656] (supplied by applicant) in view of MacIntyre [U.S. 5,283,550].
For claim 1, the information processing device taught by Joseph includes the following claimed subject matter, as noted, 1) the claimed processing circuit is met by the processor (No. 32) having programmed instructions to 2) determine a cart location of a shopping cart that is moved by a customer (Paragraph 44: GPS circuitry may transmit location information to a store computer) and used for transportation of a merchandise purchased by the customer (Paragraph 28: touch screen 28 may be configured to accept product information identified by the one or more sensors 30 or manually entered by a user).  The Joseph reference does provide a notification in response to a determination that the shopping cart is located outside a return area (Paragraph 44: “for example for locating the cart if it is not properly returned to a shopping cart station”), however, there is no mention of promoting a return area if a stay time of the shopping cart at the place outside the return area exceeds a threshold length of time.

The timing sequence is selectable and activates the alarm for a short period of time and then deactivates the alarm (No. 62) for a grace period of time to encourage return of the shopping cart, and thereafter the alarm is continuously activated (Col. 6, Lns. 11-18).
It would make sense to have an invention that can detect whether a shopping cart has been located outside of a defined boundary to have a method or device to alert a user to return said shopping cart.  And it would make sense for the Joseph reference to have some type of method to alert a user to return the shopping cart that has been detected as outside its return area.  Furthermore, the MacIntyre reference presents a further advantage in its grace period of time to remind the customer to return the cart 
For claim 2, the Joseph reference also includes an identification unit and payment module (No. 34A) that can perform authenticating a shopper and processing a payment transaction through a remote confirmation (Paragraph 33).  Furthermore, the Joseph reference includes a visual indicator (No. 46) that switches on after a payment confirmation is received (Paragraph 35).
For claim 3, the Joseph reference includes a visual indicator (No. 46) that switches on after a payment confirmation is received (Paragraph 35).
For claim 7, the method of promoting a return of a shopping cart to a return area taught by Joseph includes the following claimed steps, as noted 1) the claimed determining a cart location is achieved using the processor (No. 32) having programmed instructions to 2) determine a cart location of a shopping cart that is moved by a customer (Paragraph 44: GPS circuitry may transmit location information to a store computer) and used for transportation of a merchandise purchased by the customer (Paragraph 28: touch screen 28 may be configured to accept product information identified by the one or more sensors 30 or manually entered by a user).  The Joseph reference does provide a notification in response to a determination that the shopping cart is located outside a return area (Paragraph 44: “for example for locating the cart if it 
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 8, the MacIntyre reference prompts the user to return the shopping cart using its audible alarm (Col. 3, Lns. 37-40).  The Joseph reference provides information to the customer using its cart terminal (No. 26).
For claim 9, Figure 1 of MacIntyre depicts one shopping cart (No. 20) that begins its timing sequence for audible alarm when the shopping cart is outside of the store.  Shopping cart return areas are typically located within a store and are not considered a patentable innovation. 
For claim 11, the Joseph reference also provides a visual indicator (No. 46) to switch one after a payment confirmation is received when the user exits the store (Paragraph 35).
For claim 12, the shopping cart system taught by Joseph includes the following claimed subject matter, as noted, 1) the claimed shopping cart is met by shopping cart (No. 10) used for transportation of merchandise by a customer, 2) the claimed cart terminal is met by the user interface (No. 26) coupled to the shopping cart, 3) the claimed power supply is met by the battery (No. 50) positioned to provide power to the user interface when the shopping cart is positioned within a return area located within a store (Paragraphs 41 and 42: locking mechanism 58 may be coupled to an external charger; may be mechanically attached to other carts in a shopping cart zone), and 4) 
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 16, the MacIntyre reference prompts the user to return the shopping cart using its audible alarm (Col. 3, Lns. 37-40).  The Joseph reference provides information to the customer using its cart terminal (No. 26).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of MacIntyre as applied to claims 1 and 12 above, and further in view of Schlieffers et al [US 2004/0111320] (supplied by applicant).
For claim 4, both the Joseph and MacIntyre references determine the cart location within a store; however, neither reference includes short-range wireless devices coupled to the cart for communication between wireless devices within the store.
Short-range communication has been used in shopping systems and shopping carts in the past.  The Schlieffers reference uses a security system (No. 2000) that can employ a Bluetooth protocol using a shopping cart tablet (No. 2010) with Bluetooth radios.  The Bluetooth ID can be interrogated at or near at least one exit (No. 2040) of the retail environment (Paragraph 84).  The communication range can be anywhere from 10 centimeters to 10 meters.

For claim 13, the Joseph reference uses a cart terminal (No.26); however, there is no mention of short-range wireless devices to communicate with said terminal.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of MacIntyre as applied to claims 1 and 12 above, and further in view of Moon et al [U.S. 8,325,982] (supplied by applicant).
For claim 5, neither the Joseph nor the MacIntyre references uses imaging devices to gather image data to recognize the shopping cart.
The Moon reference utilizes a plurality of imaging devices (No. 100) to captures images of both customers and shopping carts within a field of view.  From this the detection and tracking app (No. 200) can track objects in motion and distinguish the objects between customers and shopping carts depending upon pixel classification.  According to the Background of the Moon invention (Col. 1, Lns. 37-43), prior video-based surveillance technologies produced errors as the systems could not differentiate 
The Moon reference presents an effective method of identifying shopping carts from video images that can clearly distinguish shopping cart outlines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an imaging device in the system of Joseph for the purpose of using a handy and effective means of identifying the presence and location of shopping carts in the system.
For claim 6, the MacIntyre reference can detect whether a shopping cart is located outside of a store (Fig. 1) and provide an alert.  The Moon reference above uses imaging devices to gather image data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of MacIntyre and Schlieffers et al as applied to claim 13 above, and further in view of Moon et al.
For claim 14, the combination of the Joseph and MacIntyre references can recognize when a shopping cart is moved outside the store and prompt the user to return the shopping cart as seen in the rejection of claim 12 above.  However, there is no mention of using an imaging device that images the outside of the store.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 5 above.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of MacIntyre as applied to claims 7 and 12 above, and further in view of Gough [US 2009/0153322] (supplied by applicant).
For claim 10, there is no mention of a clerk terminal in the references above.
Using a terminal inside the store would add an extra layer of security in which both the shop personnel as well as the customer’s can be informed of a shopping cart’s whereabouts.  The information apparatus taught by Gough includes a network (No. 27) such as Internet or other wireless communication network to communicate with a control center (No. 25) which may be located in the supermarket or at a central location (Paragraph 74).  Furthermore, a control unit (No. 13) is used in Gough that is arranged to monitor the location of shopping carts and notify a store control room if a cart crosses a supermarket perimeter boundary (Paragraph 70).  This can be used in addition to an apparatus on the cart itself for provide an audible or visual warning.
A hand-held scanner (No. 31) found in Gough can even carry out the above function having a display means (No. 33) that can store identification data for each cart and display its whereabouts on the screen.  This provides another display where a shopping cart can be located if a customer forgets or does not return the cart.  This insures that at least one other person can track and locate the shopping cart.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clerk terminal in the system of Joseph for the purpose of providing an extra layer of security by providing notification to store personnel in addition to customers to insure safe return of the shopping carts.
For claim 15, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 10 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Unger [U.S. 4,470,495] encourages the return of shopping carts.
Atchley et al [US 2016/0260161] brings a shopping container to a customer.
Jones et al [US 2018/0162432] provides a shopping cart power assist.
Ramanathan et al [US 2020/0079412] uses computer vision for shopping cart monitoring.
Kundu et al [U.S. 10,592,944] alerts store personnel of various activities.
Nodera [US 2022/0031093] uses a notification device on a shopping cart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/15/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687